Citation Nr: 1606403	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  11-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a cervical spine disability, excluding the period of temporary total evaluation under 38 C.F.R. § 4.30 from February 17, 2011 through April 30, 2011.

2.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from December 1993 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied evaluations in excess of 20 percent and 30 percent, respectively, for cervical spine and migraine headache disabilities.  The Veteran timely appealed that decision.  

During the pendency of the appeal, the Veteran's cervical spine disability was increased from 20 percent to 30 percent disabling, effective June 29, 2009-the date of receipt of his claim for increased evaluation-in a September 2011 rating decision; the Board has recharacterized that issue on appeal in order to comport with that award of benefits.

The Board has taken jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case was last before the Board in August 2014, when it was remanded for further development at that time.  The case has been returned to the Board at this time for further appellate review.  The issues of increased evaluation for his migraine headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the evidence of record does not demonstrate that the Veteran's cervical spine is unfavorably ankylosed, nor does the evidence demonstrate that his cervical spine disability resulted in at least 4 weeks of incapacitating episodes in a 12-month period.  


CONCLUSION OF LAW

The criteria establishing an evaluation in excess of 30 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5241, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent a letter in July 2009 that provided information as to what evidence was required to substantiate the claim for increased evaluation for his cervical spine disability decided herein and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the cervical spine claim decided herein was the subject of an August 2014 Board remand.  In that remand, the Board requested that the Veteran be afforded a VA examination of his cervical spine disability, and to obtain ongoing VA treatment records.  The Veteran's VA treatment records through June 2015 have been obtained and associated with the claims file, and he underwent a VA examination of his cervical spine in June 2015.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

The Veteran filed his claim for increased evaluation of his cervical spine disability on June 29, 2009.  His cervical spine disability has been evaluated as 30 percent disabling throughout the appeal period, excluding the period of temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following surgery for that disability from February 17, 2011 through April 30, 2011.  The 30 percent evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5241.  

Review and adjudication of this claim has been undertaken in accordance with the provisions of 38 C.F.R. § 3.400(o), including evidence for the period beginning June 29, 2008.

A cervical spine disability may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if disc syndrome is demonstrated.  

With regards to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241, General Rating Formula for Diseases and Injuries of the Spine (2015).

Alternatively, the Veteran's cervical spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Of initial note, the Board notes that the evidence must demonstrate either unfavorable ankylosis of the cervical spine, or at least 4 weeks of incapacitating episodes due to his cervical spine disability during a 12-month period.

With these requirements in mind, the Board turns to the evidence of record at this time.  The Board has reviewed all of the Veteran's VA treatment records from the Gainesville and Jacksonville VA Medical Centers from June 2008 through June 2015, which have been associated with the claims file.  However, none of those records demonstrate any findings of unfavorable ankylosis of the Veteran's cervical spine.  Likewise, there is no evidence in those records of any incapacitating episodes due to his cervical spine disability, and certainly not at least 4 weeks of such during any one 12-month time period.

The Veteran filed his claim for increased evaluation on June 29, 2009.  He underwent a VA examination of his cervical spine disability in August 2009.  The examiner noted that the Veteran had an electromyelogram (EMG) done in January 2009 which was normal, without evidence of left or right cervical radiculopathy.  The Veteran reported at that time that he had "numbness and tingling, can barely move and lost 4 jobs since January" 2008.  He reported that medications made him drowsy.  He reported that the "only comfortability" he had was in his recliner.  The examiner noted that the Veteran was taking Tramadol, Methocarbamol, Diclofenac, and Gabapentin, all which induced the side effect of sedation.  The examiner noted that the Veteran had a cervical spinal fusion in 2001.  

Regarding symptomatology, the Veteran denied any urinary incontinence, urgency, retention requiring catherization, frequency, or nocturia; he also denied any fecal incontinence, obstipation, leg or foot weakness, falls, or unsteadiness.  The Veteran reported having numbness and paresthesias; he also reported erectile dysfunction, although that was noted as being unrelated to his cervical spine condition.  The Veteran also reported fatigue, decreased motion, weakness, stiffness, spasms, and pain; he described his pain as of the entire back, constant, sharp, daily, and severe.  There was radiation of his pain into his right arm, with numbness, tingling and coldness.  The Veteran denied flare-ups and incapacitating episodes.  There was no use of devices or aids, and there was no limitation of walking due to his cervical spine disability.  

On examination, the Veteran's posture, head position, and gait were normal; he was symmetrical in appearance.  The Veteran did not have gibbus, list, lumbar flattening, lumbar lordosis, reverse lordosis, or cervical or thoracolumbar spine ankylosis; he did have kyphosis.  He did not have any spasm, atrophy, tenderness or weakness of the cervical sacrospinals, although there was bilateral guarding and pain with motion.  The Veteran's motor examination was normal and he had normal muscle tone; he did not have muscle atrophy.  The Veteran had normal sensory and reflex examinations of his bilateral upper extremities.  He had cervical spine flexion to 40 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 45 degrees; pain was noted at the end of those motions.  There was noted objective evidence of pain on motion; repetitive motion was not tested at that time as the Veteran stated he was unable to repeat range of motion testing.  He did not have a Lasegue's sign.  The examiner noted positive responses to superficial tenderness, nonanatomic tenderness, axial loading, and pain on simulated rotation.  The Veteran was currently unemployed at that time.  The examiner diagnosed the Veteran with residuals of a cervical fusion.  The Veteran had "significant effects" of his cervical spine disability on his occupation, and the examiner noted severe effects as to shopping, exercise, and recreation; moderately effected travel, bathing, dressing, and grooming; and, mildly effected toileting.  The Veteran was prevented from sports and chores as a result of his cervical spine disability, and there was no effect on the Veteran's feeding ability.  

The Veteran's father-in-law noted in an August 2009 statement that the Veteran had "pains with in his body . . . consistent back aches which [do not] allow him to sit or stand for long periods of times.  In addition to these pains, [the Veteran] cannot lift items over a certain weight without becoming overwhelmed in pain."  The Veteran's brother-in-law also stated in an August 2009 statement that the Veteran was no longer able to participate in recreation and sports like he used to, and that he had constant neck pain that prevented him from keeping jobs.  He further noted that the Veteran was unable to perform household chores, and noted that the Veteran's spouse had to aid the Veteran in bathing and dressing occasionally.  The Veteran was sometimes unable to pick up his infant granddaughter and was also unable to stand up for long periods of time.  

The Veteran additionally indicated in an August 2009 statement that his cervical spine issues have become worse over the years, noting that he was unable to perform the job that he was doing at that time.  He noted that his cervical spine pain and joint stiffness caused him to miss a lot of days of work.  He stated that he was unable to lift more than 10-15 pounds without dropping it or becoming very numb in the arms that he had to put the object down.  He could not pick up his granddaughter, stand for long periods of time, or sit up for longer periods of time without becoming very uncomfortable.  He noted that he could not lie flat and sleep in bed due to his pain; he slept in a reclining chair in order to get some kind of comfort.  

The Veteran underwent another VA examination of his cervical spine in June 2011, at which time the examiner noted that he had a cervical spinal fusion and in February 2011 he had a foraminotomy for his right cervical radiculopathy.  The Veteran reported mild neck pain; the pain was present "pretty much all the time."  The Veteran denied flare-ups, or any other hospitalizations, surgeries, or injuries.  He further reported being able to walk and stand normally, without any involvement of his lower extremities.  The Veteran was taking Neurontin, Meloxicam, and Tramadol with moderate effectiveness and minimal side effects.  He sometimes used a soft cervical collar, but did not use any ambulatory aids.  The Veteran reported that he was unemployed healthcare worker since 2008, mainly due to his spine.  The Veteran's "activities of daily living are universally effected with anything that involves substantial neck range of motion.  He has had no incapacitating episodes in the past 12 months requiring days of bed rest and treatment prescribed by a physician."  

On examination, the Veteran had a hypolordotic posture and a normal gait without ambulatory devices used.  He had no limitations to standing and walking, and there was "no variable ankylosis of the cervical or thoracolumbar spine."  He had cervical spine flexion to 40 degrees, with pain beginning at 30 degrees; extension to 5 degrees with pain throughout; bilateral lateral flexion to 30 degrees, with pain beginning at 20 degrees; and, bilateral rotation to 50 degrees with pain beginning at 40 degrees.  The examiner noted that there was no additional limitation of painful motion, weakness, fatigue, or incoordination as a result of repetitive testing, noting that the Veteran's ranges of motion were unchanged from the baseline as were the pain values.  The examiner noted that the Veteran was not currently having a flare-up and any additional limitation due to flare-up would be only speculative.  The Veteran had normal reflex, sensory, and motor examinations.

In a July 2013 statement, the Veteran's sister-in-law indicated that the Veteran no longer could participate with her like he used to in activities such as fishing, flag football or basketball.  She noted that she witnessed the Veteran having stiffness and pain in his neck with numbness in his arms; she noted that he has trouble lifting or elevating anything over his head.  She stated that there are days where "he is reduced to laying down, not being able to engage in pretty simple body mobility."  

Finally, after the Board's remand in August 2014, the Veteran underwent a VA examination of his cervical spine in June 2015.  At that time, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine, noting a discectomy of the C3-4 and C4-5.  The Veteran reported two neck surgeries in April 2001 and February 2009.  He also reported flare-ups of his cervical spine which were "just chronic every day pain."  He also reported having "problems looking up and down when at the computer" and turning his head from side to side when driving.  

On examination, the Veteran had cervical flexion to 35 degrees, extension to 25 degrees, bilateral lateral flexion to 35 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 45 degrees.  The examiner noted that the Veteran's range of motion contributed to his functional loss by making it "hard to do computer work at his job [and] hard to look both ways driving without turning [his] whole body."  Pain was noted in all ranges of motion; there was no evidence of pain on weightbearing.  There was localized tenderness or pain on palpitation of the Veteran's cervical spine.  After repetitive testing, the examiner noted that there was no additional loss of function or range of motion.  The Veteran was noted as not being examined immediately after repetitive use over time or during flare-up, and the examiner noted that the examination was neither consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-up.  The examiner further indicated that she was unable to state whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability after repetitive use over time without mere speculation because he "only saw 3 reps."  Respecting additionally loss during flare-up, the examiner stated:

As the Veteran is not having a flare-up today, it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  

The Veteran had muscle spasm, localized tenderness and guarding, although none of those symptoms resulted in abnormal gait or spinal contour.  There were no additional factors of disability noted by the examiner.  The Veteran's muscle strength testing was normal; he did not have muscle atrophy.  The Veteran's reflex examination and sensory examination were also normal.  The examiner noted that there was no evidence of radicular symptomatology and there was no ankylosis of the spine.  The examiner did note that the Veteran had intervertebral disc syndrome of the cervical spine, although he did not have any incapacitating episodes that required bedrest and treatment prescribed by a physician within the last 12 months.  The examiner did not note any assistive devices for ambulation, nor did the examiner conclude that he would be equally served with amputation with prosthesis of the upper extremities.  Finally, respecting impact on employment, the examiner concluded: 

Per [the Veteran], it is hard to look both ways when driving without turning my whole body.  At work it is hard to do my computer work because I have to look up and down and it hurts.  I take methocarbamol, tramadol, ibuprofen, and I use gabapentin at night for pain and to help me sleep.  I also have trazadone and fluoxetine.  

The examiner diagnosed the Veteran with C3-4 and C4-5 degenerative disc disease status post discectomy without objective evidence of radiculopathy per the most recent EMG.  The examiner noted that the Veteran worked as a "juvenile probation officer . . . full-time."

Based on the foregoing evidence, the Board must deny an evaluation in excess of 30 percent for the Veteran's cervical spine disability.  As noted above, the evidence must demonstrate unfavorable ankylosis of the cervical spine or at least 4 weeks of incapacitating episodes in a 12-month period.  The evidence throughout the record demonstrates that the Veteran does not have any ankylosis of his cervical spine; the Veteran's cervical spine still has some range of motion, regardless of how significantly limited it is.  All of the VA examiners noted that the Veteran did not have cervical spine ankylosis.  Therefore, an evaluation in excess of 30 percent for the Veteran's cervical spine disability cannot be assigned under the General Rating Formula.  

Moreover, there is no evidence of record that the Veteran has been prescribed bedrest by his physician in order to treat his cervical spine disability, nor has the Veteran alleged any such treatment throughout the appeal period.  Again, all of the VA examiners noted that there was no evidence of any incapacitating episodes throughout the appeal period.  As there is no evidence of any incapacitating episodes, let alone at least 4 weeks of such, the Board cannot find that a higher evaluation for intervertebral disc syndrome of the cervical spine is warranted based on the evidence of record.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In conclusion, the evidence of record does not demonstrate either unfavorable ankylosis of the cervical spine or evidence of at least 4 weeks of incapacitating episodes within a 12-month period due to his cervical spine disability.  Accordingly, the Board must deny an evaluation in excess of 30 percent for the Veteran's cervical spine disability at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5241, 5243.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 30 percent for a cervical spine disability is denied.


REMAND

Respecting the Veteran's migraine headaches, the Veteran underwent a VA examination of that disability in June 2015, wherein he stated that he was taking a significant amount of leave from work due to his headaches.  The examiner noted these statements, although the examiner noted that there was no objective evidence of this in the record.  

The Board finds that a remand is necessary in order for the Veteran to provide evidence regarding the amount of leave that he has taken due to his headache disability, to include but not limited to leave records, a letter from his employer, doctors' notes, emails regarding taking leave due to headaches and/or soliciting leave donations from co-workers, and/or any other evidence which may demonstrate the amount of leave taken due to the Veteran's headache disability.  

After obtaining that evidence from the Veteran and/or fulfilling the duty to assist with regards to that evidence, the AOJ should then send the claims file back to the previous examiner in order for that examiner to opine as to whether the Veteran's headaches more closely approximate to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Respecting the TDIU claim, that claim is intertwined with the above remanded claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information regarding the amount of leave that he has taken due to his headache disability, to include but not limited to the following types of evidence: leave records, a letter from his employer, doctors' notes, emails regarding taking leave due to headaches and/or soliciting leave donations from co-workers, and/or any other evidence which may demonstrate the amount of leave taken due to the Veteran's headache disability.  The AOJ should fulfill VA's duty to assist in aiding the Veteran in obtaining such information, records or documents, as appropriate.  

2.  Obtain any relevant VA treatment records from the Gainesville and Jacksonville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his headache disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  After the above requested information has been obtained and associated with the claims file, or VA has adequately fulfilled its duty to assist the Veteran in obtaining the above requested information, send the claims file to the previous June 2015 examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting the severity of the Veteran's migraine headaches.  

After review of the claims file, including the information regarding the leave taken due to his headaches, the examiner should opine whether the Veteran's migraine headaches are more closely approximate to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, or not.  

The examiner should specifically address the Veteran's lay statements regarding the amount of leave he has taken, regardless of whether there is objective information in the claims file or not.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his migraine headaches and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


